DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
	Claims 1-12, 19, and 26-38 are canceled.
	Claims 13-18, and 20-25 are examined as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-18, and 20-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “the deviation between the measured parameter and the nominal value drops below a predefined threshold prevents maintaining stable conditions in the manufacturing chamber” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In para 0030, the specification states: Since the gas atmosphere is continuously recirculated anyway and controlled by measuring one or more parameters, the extracted gas stream can be discharged and replaced with a process gas with the desired composition until the deviation between the measured parameter and the nominal value drops below a predefined threshold. In addition, in para 0050, the specification states: It is advantageous that part of the gas is continuously extracted from the manufacturing chamber and either returned or discarded and replaced with new process gas in dependence on the comparison of the parameter with the nominal value. In this way, stable conditions can be maintained in the process chamber. In other words, to maintain the stable conditions in the process chamber, the extracted atmosphere gas could be returned partially/all to the process chamber when the deviation between the measured parameter and the nominal value drops below a predefined threshold, or the extracted atmosphere has could be discharged and replaced with a process gas with the desired composition when the deviation between the measured parameter and the nominal value does not drop below a predefined threshold. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18, and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 13, the phrase “the deviation between the measured parameter and the nominal value drops below a predefined threshold prevents maintaining stable conditions in the manufacturing chamber” is unclear how the deviation between the measured parameter and the nominal value drops below a predefined threshold could prevent maintaining stable conditions in the manufacturing chamber. For example, if the predefined threshold is 2, (1) the measured parameter is 11 or 9 and the nominal value is 10, therefore, the deviation is 1 which is below 2, (2) the measured parameter is 13 or 7 and the nominal value is 10, therefore, the deviation is 3 which is above 2. In other words, when the deviation drops below the predefined threshold, the measured parameter is closer to the nominal value and it is unclear how it could prevent maintaining stable conditions in the manufacturing chamber since the nominal value is the set value for maintaining stable conditions in the manufacturing chamber. It should be noted that based on the ambiguity and obscurity of the claim language, the Examiner has interpreted the claim as best as can be understood and applied prior art accordingly. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-18, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160045981 A1 to Zurecki et al. (“Zurecki”), in view of US 20140140882 A1 to Syassen (“Syassen”).

Regarding claim 13, Zurecki discloses, in a method for producing a metallic workpiece in layers (see a platform 146 and/or substrate 144 upon which a part 132) by additive manufacturing (see Fig. 1 and disclosed in para 0021 “methods are provided for controlling gas atmospheres in three-dimensional laser printing using metallic powders”), wherein metallurgical layers of the metallic workpiece (see 132) are produced by providing a metallic material (see feed metal powder is supplied from the feed powder system 104 to a powder hopper 128 via powder feed line 124.  The feed metal powder is then supplied from the hopper 128 to a powder bed 148) for each of the metallurgical layers (disclosed in para 0026) in a manufacturing chamber (see chamber 102) and acting upon the metallic material with a laser beam (see laser printing head 130), and wherein a gas atmosphere is in the manufacturing chamber during the acting upon the metailurgical layers (disclosed in para 0026 “Gas is supplied to the laser printing head 130 via gas feed line 120, and to the printing chamber 102 via gas feed line 122.  Metal powder may be recycled to the feed powder system 104 via line 126, and gas may be recycled to the gas supply system via line 118”), the method comprising: 
extracting (see gas recycled line 118 and disclosed in para 0026) a part of the gas atmosphere in the manufacturing chamber  (102) as a gas stream (see gas supply system 106) for obtaining at least one parameter from the part of has atmosphere (see Table 1 and disclosed in para 0028 “Gas sensor 110, located at the exit from the gas supply system 106 to the printing chamber 102 and laser 130, monitors the gas purity to ensure compliance with requirements”, wherein the at least one obtained parameter is oxygen < 0.5 ppm);
 comparing (see sensor 110, and disclosed in para 0028 “Gas sensor 110, located at the exit from the gas supply system 106 to the printing chamber 102 and laser 130, monitors the gas purity to ensure compliance with requirements”) at least one parameter (the at least one obtained parameter is oxygen < 0.5 ppm) of the part of the gas atmosphere in the gas stream with a nominal value (see table 1 and disclosed in para 0027 “"High purity" as used herein means 99.998% purity or greater, preferably 99.999% (sometimes referred to as "5N" purity) or greater”, wherein nominal value is 0.5ppm), the comparing occurring outside the manufacturing chamber (see the sensor 110 is located in gas supply system 106); and 
determining from the comparing (i) what amount of the part of the gas stream from the gas atmosphere will be returned if at all to the manufacturing chamber, and (ii) whether feeding a process gas to the manufacturing chamber will be necessary (disclosed in para 0028 “The gas used in the chamber and then returned to the gas supply system 106 may be vented or recompressed and purified in the optional in-line purifier. There, returned gas may additionally mixed with a fresh make-up gas”), the determining of (i) occurring outside the manufacturing chamber (disclosed in para 0031 “The line designated "acceptable time-point to start laser scanning" indicates the time required to purge the printing chamber to an acceptable oxygen concentration.  FIG. 2A shows a conventional process using pure inert gas and a constant gas flowrate.  As shown, there is a considerable delay between the start of chamber purging and the point at which the acceptable O.sub.2 concentration is reached and laser scanning and printing can be initiated.  FIG. 2B shows a process according to the invention using a high purity or purified inert gas and a gas flowrate dynamically controlled based on oxygen sensor readings.  Thus, in response to an initially high O.sub.2 concentration, the sensor-modulated gas system increases the flowrate of inert gas, reaching the acceptable O.sub.2 concentration much faster than in FIG. 2A.  Also, as the purge time passes, the ultimate, steady-state O.sub.2 concentration in FIG. 2B drops to below that of FIG. 2A”) and the determining of (ii) is with the 3DP, and whether the deviation between the measured parameter and the nominal value drops below a predefined threshold (see Table 1) prevents maintaining stable conditions in the manufacturing chamber.
However, Zurecki does not explicitly discloses, extracting a part of the gas atmosphere chosen from adjacent the metallurgical layers in the manufacturing chamber as a gas stream and determine whether feeding a process gas to the manufacturing chamber will be necessary for maintaining the manufacturing chamber at a constant pressure, and a controller outside the manufacturing chamber.
Nonetheless, Syassen discloses, in a method for producing a metallic workpiece (see object 11 in Fig. 1) in layers by additive manufacturing (see Fig. 1 and disclosed in para 0008 “the object is built up layer by layer in a three-dimensional manner.  This makes it possible to efficiently and rapidly manufacture different highly complex objects from various materials, in particular metal materials, but also plastic materials and ceramic materials, using one and the same apparatus”), wherein metallurgical layers (see layers 20a-c in Fig. 2)of the metallic workpiece (11) are produced by providing a metallic material (see powder in powder container 5) for each of the metallurgical layers (20a-c) in a manufacturing chamber (chamber 3) and acting upon the metallic material (11) with a laser beam (laser beam 13), and wherein a gas atmosphere is in the manufacturing chamber during the acting upon the metallurgical layers (disclosed in para 0054 “During irradiation of each of the layers a defined gas atmosphere is maintained inside the chamber 3”), the method comprising: 
extracting a part of the gas atmosphere (see the gas venting system 16 comprises one or more valves and pumps for removing gas from the chamber 3) chosen from adjacent the metallurgical layers (layers 20a-c of object 11) in the manufacturing chamber (see Fig. 1, wherein the gas venting system 16 is located adjacent to the object 11); 
comparing at least one parameter of the part of the gas atmosphere with a nominal value (as seen in Fig. 1 and disclosed in para 0055 and 0056, the control unit 18 and memory 19 are located outside of the chamber, wherein the control unit 18 is used to compare the actual gas atmosphere in the chamber and the gas atmosphere stored in the memory in order to automatic control the gas atmosphere as desired); and 
determining from the comparing (i) what amount of the part of the gas atmosphere will be enter to the manufacturing chamber, and (ii) whether feeding a process gas to the manufacturing chamber will be necessary for maintaining the manufacturing chamber at a constant pressure, wherein the constant pressured is measured inside the manufacturing chamber, and the controller outside the manufacturing chamber is determining whether feeding a process gas to the manufacturing chamber will be necessary for maintaining the manufacturing chamber at a constant pressure (disclosed in para 0006 “Known additive layer manufacturing methods as described above are carried out in chambers in which a tightly controlled constant inert gas atmosphere, e.g. argon, is maintained in order to avoid as far as possible reactions between the layers and surrounding gases upon laser irradiation”, and as shown in FIG. 1 and disclosed in para 0055 and 0056, the gas supply system 15, the gas venting system 16 and the detector 17 are operatively coupled to the control unit 18 such that in operation the control unit 18 can send control signals to the gas supply system 15 and the gas venting system 16 and can receive status signals from the gas supply system 15 and the gas venting system 16 and the detection signals provided by the detector 17. This allows for an automatic control of the gas atmosphere by the control unit 18.  This control is likewise effected on the basis of digital data stored in the memory 19 of the control unit 18.  For manufacturing a particular three-dimensional object, in addition to the digital data mentioned above further digital data are stored in the memory 19 describing the gas atmosphere to be created and maintained in the chamber 3 for the individual layers).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the extracting a part of the gas atmosphere and the controller of Zurecki wherein the extracting a part of the gas atmosphere is chosen from adjacent to the metallurgical layers in the manufacturing chamber and the controller is outside the manufacturing chamber as suggested/taught by Syassen since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70., and to modify the determination step of Zurecki wherein determining whether feeding a process gas to the manufacturing chamber will be necessary for maintaining the manufacturing chamber at a constant pressure as suggested/taught by Syassen in order to avoid as far as possible reactions between the layers and surrounding gases upon laser irradiation as disclosed in para 0006 by Syassen. 

Regarding claim 14, Zurecki discloses, wherein the determining the at least one parameter of the gas atmosphere is selected from the group consisting of water vapor content, oxygen content, carbon content, and temperature of the gas atmosphere (see table 1).

Regarding claim 15, Syassen discloses, wherein the extracting the part (16) and the metallic material (10) acted upon by the laser beam (see Fig. 1) are located at a specific height in the manufacturing chamber (see Fig. 1, wherein it would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the extracting a part of the gas atmosphere of Syassen wherein the extracting the part (16) and the metallic material (10) acted upon by the laser beam (see Fig. 1) are located at a similar height in the manufacturing chamber since the metallic material 10 is placed on the movable build platform 7 that is configured to move up and down as disclosed in para 0049 by Syassen). 

Regarding claim 16, Zurecki discloses, wherein at least two of the metallurgical layers (132) comprise differently defined nominal values (disclosed in para 0028 “Feed metal powders are typically supplied to the printing chamber via line under pure inert gas to a powder hopper 128, but an alternative solution may employ a powder recycling and re-classifying system (powder feed system) 104 also operating under a high-purity inert gas to supply feed metal powders to the powder hopper 128 via feed line 124 as shown.  Sensor 108 is placed inside the powder feed system 104 in order to control the atmosphere therein and remove adsorbed gases.  Like sensor 112, sensor 108 may be connected to gas flow controls inside the gas supply system (not shown), to effect an increase or decrease of the overall flowrate in order to maintain the contaminant level below the desired value.  Feed powders used herein may include alloy steels, including but not limited to stainless steel; superalloys; titanium, aluminum, nickel, copper, precious metals, cobalt, zirconium, niobium, molybdenum, tungsten, tantalum, hafnium, magnesium, and boron alloys; powder compositions resulting in composite parts containing metals, carbides, nitrides, aluminides, silicides, or borides; and combinations thereof.”).  
 
Regarding claim 17, Zurecki discloses, further comprising feeding the process gas to the manufacturing chamber if at least one of water vapor content and oxygen content of the part of the gas atmosphere are greater than the nominal value (disclosed in para 0028 “Feed metal powders are typically supplied to the printing chamber via line under pure inert gas to a powder hopper 128, but an alternative solution may employ a powder recycling and re-classifying system (powder feed system) 104 also operating under a high-purity inert gas to supply feed metal powders to the powder hopper 128 via feed line 124 as shown.  Sensor 108 is placed inside the powder feed system 104 in order to control the atmosphere therein and remove adsorbed gases.  Like sensor 112, sensor 108 may be connected to gas flow controls inside the gas supply system (not shown), to effect an increase or decrease of the overall flowrate in order to maintain the contaminant level below the desired value).
 
Regarding claim 18, Zurecki discloses, further comprising maintaining oxygen content in the gas atmosphere at a constant value in a range of between 50 Vppm and 1000 Vppm (see table 2, and it would have been obvious to one having ordinary skill in the art at the time the invention was made to  optimize the maintaining oxygen content in the gas atmosphere at a constant value in a range of between 50 Vppm and 1000 Vppm to prevent reactions in the chamber, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233). 
 
Regarding claim 19, Zurecki discloses, wherein the determining the at least parameter is in the manufacturing chamber (see table 1 and disclosed in para 0028 “Feed metal powders are typically supplied to the printing chamber via line under pure inert gas to a powder hopper 128, but an alternative solution may employ a powder recycling and re-classifying system (powder feed system) 104 also operating under a high-purity inert gas to supply feed metal powders to the powder hopper 128 via feed line 124 as shown.  Sensor 108 is placed inside the powder feed system 104 in order to control the atmosphere therein and remove adsorbed gases.  Like sensor 112, sensor 108 may be connected to gas flow controls inside the gas supply system (not shown), to effect an increase or decrease of the overall flowrate in order to maintain the contaminant level below the desired value).
 
Regarding claim 20, Zurecki discloses, wherein the gas atmosphere for the metallurgical layers is a gas selected from the group consisting of a pure reactive gas, and a gas mixture with at least one reactive gas as a gas component (see table 1).
 
Regarding claim 21, Zurecki discloses, wherein the gas atmosphere comprises a reactive gas selected from the group consisting of hydrogen, oxygen, nitrogen, helium, carbon monoxide, carbon dioxide and hydrocarbons (see table 1). 

Regarding claims 22 and 23, Zurecki discloses, wherein the metallic material comprises a low-melting metal, wherein the low-melting metal comprises a melting point selected from the group consisting of not greater than 1500.degree.  C., not greater than 1200.degree.  C., and not greater than 1000.degree.  C (disclosed in para 0033 “using finer feed powders which absorb laser light better, enabling chamber operation at elevated temperatures without the risk of powder oxidation (such as for example temperatures greater than 120.degree.  C., greater than 300.degree.  C., or greater than 500.degree.  C. and less than about 1000.degree.  C., less than 950.degree.  C., or less than 900.degree.  C.), or allowing for faster laser scanning speeds while still providing acceptable porosity and roughness levels”).
 
Regarding claim 24, Zurecki discloses, wherein the metallic material comprises a powder form (see powder 148). 
 
Regarding claim 25, Zurecki discloses, wherein the amount from the determining from the comparing is selected from the group consisting of completely returning the part to the manufacturing chamber, partially returning the part to the manufacturing chamber, and not returning the part to the manufacturing chamber (disclosed in para 0028 “The gas used in the chamber and then returned to the gas supply system 106 may be vented or recompressed and purified in the optional in-line purifier. There, returned gas may additionally mixed with a fresh make-up gas”).

Response to Amendment
The amendment of 04/04/2022 is acknowledged. 

Response to Arguments
The rejections under 112a, and 112b are withdrawn in view of the amendments of the claims.
Applicant's arguments filed on 04/04/2022 have been fully considered but they are not persuasive. Regard to the Applicant’s arguments that Syassen does not explicitly disclose, “determining what amount of vented gas 16 should be returned if at all to the chamber 3”, however, Zurecki already discloses, in para 0028 “The gas used in the chamber and then returned to the gas supply system 106 may be vented or recompressed and purified in the optional in-line purifier. There, returned gas may additionally mixed with a fresh make-up gas”, Syassen is only used to show that the inert gas atmosphere (e.g., argon), in the processing chamber, is tightly controlled to be constant/constant pressure (para 0006), and all additive layers belonging to the same group the same gas atmosphere having the same pressure and composition is maintained inside the chamber during their irradiation (para 0021), therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the determination step of Zurecki wherein the gas is returned to the gas supply system 106 may be vented or recompressed and purified in the optional in-line purifier, or returned gas may additionally mixed with a fresh make-up gas so as necessary for maintaining the manufacturing chamber at a constant pressure as suggested/taught by Syassen in order to avoid as far as possible reactions between the layers and surrounding gases upon laser irradiation as disclosed in para 0006 by Syassen. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761 

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761